BOOKOUT, Judge.
Burglary; sentence: thirty years. Rape; sentence: fifteen years and one day.
This Court, on this date, rendered an opinion authored by Cates, P. J., which governs the instant appeal: Williams v. State, (1976), Ala.Cr.App., 342 So.2d 1325.
The testimony in both cases concerning the selection of jurors is identical. In both instances, there is a random selection from the voters’ list in Tuscaloosa County, excluding persons over the age of sixty-five years. As Judge Cates pointed out in that opinion:
“Alabama law, Code 1940, T. 30, § 21, as amended, does not exclude persons over 65 from being put on the jury roll. Rather it leaves serving after summons to the individual.
“The defendant was entitled to a cross section of the community without purposeful exclusion, Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690. Since trial was after January 21, 1975, Taylor controls. See Daniel v. Louisiana, 420 U.S. 31, 95 S.Ct. 704, 42 L.Ed.2d 790.”
As to the illegality of selecting jurors only from lists of registered voters see Gregg v. Maples, 286 Ala. 274, 239 So.2d 198 (1970).
REVERSED AND REMANDED.
All the Judges concur except DeCARLO, J., dissents.
Certiorari denied, Ala., 342 So.2d 1331.